Citation Nr: 0941584	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE
1.  Entitlement to a higher initial rating for residual pain, 
nerve entrapment or neuroma due to right inguinal 
herniorrhaphy under 38 U.S.C.A. 1151, currently evaluated as 
10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1972.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted compensation under 38 
U.S.C.A. § 1151 for pain, nerve entrapment or neuroma due to 
right inguinal herniorrhaphy.  Service connection was denied 
for head trauma, cervical spine condition and radiculopathy, 
and bilateral shoulder condition.

In the Veteran's June 2008 Form 9, he essentially withdrew 
his appeal of all issues adjudicated in the February 2007 
decision except for entitlement to a increased evaluation for 
pain, nerve entrapment or neuroma due to right inguinal 
herniorrhaphy.

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for 
severe to complete paralysis of the ilio-inguinal nerve. 

2.  The Veteran's disability is manifested by severe, chronic 
groin pain.

3.  The Veteran's post-surgical scar is shown to be 
productive of a disability picture that more nearly 
approximates the criteria for that of a painful scar.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for pain, nerve entrapment or neuroma, secondary to 
right inguinal herniorrhaphy have not been met and referral 
for extraschedular evaluation is warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 38 C.F.R. § 4.124a, Diagnostic Code 
8530 (2009).

2.  The criteria for the assignment of a 10 percent 
evaluation for post-surgical scar, secondary to right 
inguinal herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.31, 4.118 including Diagnostic Codes 7803-
7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

This appeal arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records and records from VA Medical 
Centers.  Additionally, the Veteran has been provided 
necessary VA examinations.  The Board acknowledges that the 
claims file was not available for review at the April 2009 
examination, but the examiner did indicate that electronic 
medical records were available for review.  

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  The Court, however, has never held that in every case 
an examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Court recently held that 
the absence of claims file review does not necessarily render 
an examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board observes that the purpose of the April 2009 
examinations was to determine the current severity of the 
Veteran's residual pain, nerve entrapment or neuroma.  On 
review, the examinations contain findings sufficient for 
rating purposes and an additional examination, to include 
claims file review, is not warranted.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  

An inguinal hernia that is postoperative recurrent, readily 
reducible and well supported by a truss or belt is 10 percent 
disabling.  A hernia that has not been operated, but is 
remediable, or a hernia that is small, reducible, or without 
true hernia protrusion is evaluated as a noncompensable 
disabling.  A small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible inguinal hernia is evaluated as 30 percent 
disabling.  A 60 percent rating is warranted for inguinal 
hernia that is large, postoperative, recurrent but not well 
supported under ordinary conditions and not readily reducible 
when considered operable.  A 10 percent is added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated and only 10 percent added for the 
second hernia, if the latter is of compensable degree.  38 
C.F.R. § 4.114, Diagnostic Code 7338.

Severe to complete paralysis is required for a 10 percent 
rating for the ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530.

A qualifying additional disability under this section shall 
be treated in the same manner as if it were a service-
connected disability for purposes of the following provisions 
of this title.  38 U.S.C.A. § 1151(c).


III.  Analysis

The Veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 for a severed nerve to his right groin in June 2006.  

In March 2001, the Veteran received surgery for repair to a 
right inguinal hernia.  In June 2003 he underwent right 
hernia re-repair.  VA outpatient treatment records show 
treatment for chronic groin pain in March 2002, April 2003, 
June 2003, April 2007, October 2007, March 2008 and December 
2008.  In a July 2008 VA treatment record, the physician 
noted that ilio-inguinal injections in the past have not been 
effective.  The Veteran reported that his pain had worsened 
after his second hernia repair surgery.

The Veteran received two VA examinations to address his 
claim.  During the February 2007 VA examination, the Veteran 
reported receiving surgery in March 2001 to repair a right 
inguinal hernia.  He underwent right hernia re-repair in June 
2003.  Despite the success of the surgery, the Veteran 
continued to have groin pain.  The Veteran reported that the 
pain in the right groin felt like a needle trying to work its 
way out.  It was a sharp pain but would go away if he lied 
down.  The Veteran was taking pain medication for his 
disability.  Upon examination, the examiner noted that the 
Veteran had some wincing of his facial features while 
walking.  The Veteran's right inguinal scar was flat and pale 
and measures 9 centimeters by 2 millimeters in width and is 
almost imperceptible.  It was exquisitely tender to light 
palpation, especially in the midportion.  It was nonadherent 
and there was no keloid, breakdown, swelling, or 
inflammation.  There was also no recurrence of the hernia.  
The Veteran was diagnosed with right inguinal herniorrhaphy 
residual pain that most likely was entrapment of a very tiny 
nerve or tiny neuroma.  The examiner opined that it was at 
least as likely as not that the pain the Veteran was 
experiencing was a result of the herniorrhaphy procedures.  
The examiner noted that since the second surgery, the Veteran 
experiences sharp shooting pain in the right groin with 
burning pain, particularly while walking and climbing stairs.

In April 2009, the Veteran was afforded a second VA 
examination to determine the current severity of his 
disability.  The examiner noted the same history as noted in 
the previous examination.  The Veteran claimed that the pain 
had gotten worse since the last VA examination.  He described 
two types of pain.  Pain that felt like a needle trying to 
work its way out of the incision and burning pain which 
seemed to be spreading.  If he laid down, the pain went away 
but the longer he was up, the worse the pain got.  The 
Veteran reported that he has not been able to work since his 
first surgery in 2001.  He took medication for his pain.  
Upon examination, the Veteran's inguinal hernia scar was 
well-healed.  The entire area of the scar was generally 
tender.  There was no recurrence of the hernia.  Sensation to 
soft touch was intact in the area of the scar.  He had full 
range of motion of his hips.  He had good muscle strength of 
5/5 and good deep tendon reflexes 2+ in both lower 
extremities.  Plantar flexion of his foot against strong 
resistance causes sharp pain in the right inguinal area.  
With range of motion of the hips, he said it felt like there 
was ball in the groin area.  The examiner diagnosed the 
Veteran with status post two right inguinal herniorrhaphy 
with residual pain due to nerve entrapment or neuroma.  

The Veteran's service-connected residual pain due to nerve 
entrapment or neuroma, is currently assigned the maximum 10 
percent evaluation for severe to complete paralysis of the 
ilio-inguinal nerve under 38 C.F.R. § 4.124a, Diagnostic Code 
8530.  The Board notes that following the March 2001 surgery, 
the Veteran was treated for right lower quadrant pain which 
his physician thought was probable nerve entrapment of the 
ilio-inguinal nerve.  In reviewing the rating schedule 
pertaining to diseases of the peripheral nerves, the Board 
does not find that any other diagnostic code is applicable 
because evaluation of paralysis of the ilio-inguinal nerve is 
directly provided for therein.  See 38 C.F.R. § 4.124a.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

In addition, the Board has considered whether Diagnostic Code 
7338 was applicable.  Although the Veteran had hernia repair 
in March 2001 and again in June 2003, after a recurrence of 
the right inguinal hernia, there is no evidence that the 
Veteran has had a recurrence since the time he has filed 
claim or since the June 2003 surgery.  Therefore, a higher 
rating under Diagnostic Code 7338 is not warranted.  

The evidence does show that a separate 10 percent rating is 
warranted for the Veteran's painful inguinal scar under 
Diagnostic Code 7804. 

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

The evidence shows that the Veteran has pain and tenderness 
over his inguinal hernia scar.  During the February 2007 VA 
examination, the examiner noted that the right inguinal scar 
was flat and pale, measuring 9 centimeters by 2 millimeters.  
The scar was nonadherent with no keloid, breakdown, swelling 
in the area, or inflammation.  Although almost imperceptible, 
it was exquisitely tender to light palpation, especially in 
the midportion.  An October 2007 VA outpatient treatment note 
states there was point tenderness in the right groin over his 
right inguinal hernia scar.  During the April 2009 VA 
examination, the Veteran described pain as like a needle 
trying to work itself out of the incision.  The examiner 
found that although the inguinal hernia scar was well-healed, 
the entire area of the scar was generally tender.  

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar is 
one where, for any reason, there is frequent loss of covering 
of the skin over the scar.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  

Under Diagnostic Code 7805, other scars may be rated on the 
basis of limitation of function of the affected part.

In the present case, the Veteran complains of pain associated 
with a scar from his right inguinal herniorrhaphy which has 
been confirmed by VA examinations and outpatient treatment 
records.  

The Board finds that a 10 percent rating is warranted for the 
Veteran's scar under Diagnostic Code 7804.  

This is the maximum available under this section, and the 
Board notes that there is no objective evidence of limitation 
of function of the Veteran's hips due to the scar and, thus, 
no basis for a higher evaluation under Diagnostic Codes 7805.  
In fact, the April 2009 VA examination noted full rotation of 
motion of the Veteran's hips.  There is also no evidence that 
the scar is unstable.  Therefore a higher evaluation under 
Diagnostic Code 7803 is not warranted.  Accordingly, a 10 
percent evaluation, though not more, is assigned for the 
Veteran's inguinal hernia scar.  To that extent only, the 
appeal is granted.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point, the 
Veteran's service-connected residual pain, nerve entrapment 
or neuroma due to right inguinal herniorrhaphy has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b).  

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
beyond that contemplated by the ratings assigned.  The Board 
recognizes that the on VA examination in February 2007 and 
April 2009, the Veteran reported that the pain associated in 
the right inguinal area was responsible for him being unable 
to go back to work.  However, the pain associated with the 
service-connected disability is reflected in the ratings 
currently assigned.  There also is no evidence that at any 
point the service-connected disability at issue has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Thun, 22 Vet. App. at 115.  It is noted that a claim for a 
TDIU is being remanded.


ORDER

Entitlement to a higher initial rating for residual pain, 
nerve entrapment or neuroma due to right inguinal 
herniorrhaphy, currently assigned a 10 percent evaluation, is 
denied.

Entitlement to a separate 10 percent evaluation for inguinal 
hernia scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As noted above, during the VA examination is February 2007 
and April 2009, the Veteran has reported that due to the pain 
in the right inguinal area, it hurt too much postoperatively 
for him to go back to work.  He last worked in February 2001 
just prior to the surgery.  

Because the Veteran is challenging the initial rating 
assigned for the service-connected residual pain and the 
evidence regarding unemployability, the determination of 
whether he is entitled to TDIU, including the effective date 
for that award, is part and parcel of the determination of 
the initial rating for that disability. Rice v. Shinseki, 22 
Vet. App. 447 ( 2009).

For these reasons, the Board finds that an examination which 
specifically addresses the impact of his service-connected 
disability on his employability is necessary in deciding this 
claim.  In addition, any recent VA treatment records should 
be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from December 2008 to the 
present and all records obtained must be 
associated with the claim file.  All 
efforts to obtain VA records should be 
fully documented, and the negative 
response should be made if records are not 
available.

2.  Schedule the Veteran for an 
examination to determine the impact of the 
service-connected residual pain, nerve 
entrapment or neuroma die to right 
inguinal herniorraphy on his 
employability.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should discuss all impairment 
and/or symptoms caused by the disability 
and state the impact that these symptoms 
and/or impairment have on his ability to 
work.  A complete rationale for all 
opinions expressed should be provided.

3.  Upon completion of the above, the RO 
should adjudicate the issue of TDIU, and 
consider all evidence received since 
issuance of the most recent statement of 
the case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


